                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                              4:19CR3011

      vs.
                                                            ORDER
TAWHYNE M. PATTERSON SR.,
DAMON D. WILLIAMS, DANTE D.
WILLIAMS, and IRA MORROW,

                  Defendants.


      Defendant Morrow has moved to sever his trial from that of his
codefendants. (Filing No. 113). Morrow argues that after hearing the evidence
against the codefendants, a jury will be unable to render a verdict as to Morrow
based solely on the evidence relevant to him. He also argues that admission of
his statement to law enforcement at a joint trial will support a Bruton challenge.
For the reasons stated below, the motion will be denied.


      Count I of the superseding indictment alleges Morrow’s codefendants
murdered a person while engaging in armed robbery. Count II alleges all the
defendants committed the armed robbery referenced in Count I. (Filing No. 80).


      Defendant Morrow requests relief under Rule 14 of the Federal Rules of
Criminal Procedure. To warrant severance under Rule 14, a defendant must
show “real prejudice,” that is, “something more than the mere fact that he would
have had a better chance for acquittal had he been tried separately.” United
States v. Mickelson, 378 F.3d 810, 817 (8th Cir. 2004) (quoting United States v.
Oakie, 12 F.3d 1436, 1441. (8th Cir. 1993) (citing United States v. Adkins, 842
F.2d 210, 211-12 (8th Cir.1988)). A defendant can prove real prejudice to his
right to a fair trial by showing that either his affirmative defenses are
irreconcilable with that of the codefendants, or that the jury will be unable to
compartmentalize the evidence as it relates to the separate defendants.
Mickelson, 378 F.3d at 817 (citing United States v. Washington, 318 F.3d 845,
858 (8th Cir. 2003); United States v. Jackson, 64 F.3d 1213, 1217 (8th Cir.
1995).


      While Morrow is not charged with felony murder, he is jointly charged with
his codefendants in committing the felony (armed robbery) underlying the felony
murder charge. So, the evidence supporting the murder charge (Count I) also
supports the robbery charge against all the defendants (Count II). A motion for
severance may be denied even though the defendant argues that “not every
joined defendant has participated in every offense charged,” or that “there is
varying strength in the evidence against each defendant.” United States v. Lee,
374 F.3d 637, 646 (8th Cir. 2004) (internal citations omitted). Moreover,
defendants jointly indicted on similar evidence from the same or related events
should be tried together, even if each defendant did not participate in or was not
charged with each offense. United States v. Gravatt, 280 F.3d 1189, 1191 (8th
Cir. 2002).


      Morrow argues that if he is not tried separately, the substantial and
emotionally charged evidence against Morrow’s codefendants will taint the jury.
“It will be impossible for the jury to parse out the facts and acts attributable to the
co-Defendants without ‘fragging’ Mr. Morrow in the process.” (Filing No. 114, at
CM/ECF p. 2). This conclusory statement is not sufficient to support a finding of
prejudice. Moreover, “[s]everance is not required merely because evidence that
is admissible only against some defendants may be damaging to others.”
Mickelson, 378 F.3d at 817. And even when a defendant can demonstrate


                                          2
potential prejudice if he is jointly tried with the codefendants, “[t]he risk of
prejudice posed by joint trials is best cured by careful and thorough jury
instructions.” Mickelson, 378 F.3d at 817. “[J]uries are presumed to follow their
instructions.” Zafiro v. U.S., 506 U.S. 534, 540 (1993).


      Defendant Morrow’s motion to sever because a jury will not be able to
compartmentalize the evidence presented as to Morrow will be denied.


      Citing Bruton v. United States, 391 US 123 (1968), Morrow argues a joint
trial with the codefendants will violate the Sixth Amendment. (Filing No. 114, at
CM/ECF p. 2). In Bruton, the Court held that the admission of a non-testifying
codefendant’s confession that expressly implicated Bruton violated Bruton’s “right
of cross-examination secured by the Confrontation Clause of the Sixth
Amendment,” even when the district court gave the jury limiting instructions to
consider the confession against only the confessing codefendant.


      Here, Morrow argues that his statement to law enforcement “implicates his
co-defendants in the activities of July 30th, and if he chooses not to testify, his
co-defendants would have a legitimate motion to sever.” (Filing No. 114, at
CM/ECF p. 2). Morrow lacks standing to argue that his codefendants’ rights
under the Confrontation Clause may be violated if Morrow’s trial is not severed.
Even assuming Morrow’s own rights under Bruton may be implicated by a joint
trial, when a statement to law enforcement does not incriminate a defendant on
its face, and the statement becomes incriminating “only when linked with
evidence introduced later at trial,” a limiting instruction is sufficient to avoid a
violation of the Confrontation Clause. United States v. Gayekpar, 678 F. 3d 629,
637 (8th Cir. 2012). And if a defendant’s redacted confession does not refer
directly to a codefendant and becomes incriminating only in combination with


                                         3
other evidence, “the Constitution permits the normal presumption that a jury will
follow an instruction to disregard the confession when considering a verdict for
the codefendant.” Gayekpar, 678 F.3d at 637.


      After redacting the names of Morrow’s codefendants, the court has
reviewed Morrow’s statement, (Filing No. 119-1). The court finds that the
statement, presented in a redacted format, can be offered at trial without
implicated the defendants’ rights under the Confrontation Clause. Morrow’s
motion to sever based on Bruton will be denied.


      Accordingly,


      IT IS ORDERED that Defendant Morrow’s motion to sever, (Filing No.
113), is denied.


      August 7, 2019.
                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge




                                       4
